     JORDAN MATTHEWS (SBN 316301)
1    WEINBERG GONSER, LLP
2    10866 Wilshire Blvd., Suite 1650
     Los Angeles, CA 90024
3    Telephone: (424) 239-2867
     Fascimile: (424) 238-3060
4    Email:     Jordan@weinberg-gonser.com
5    Attorneys for Plaintiff and Counterclaim Defendant Invisible Dot, Inc. and Counterclaim
6    Defendant Jason Archinaco
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
     INVISIBLE DOT, INC., a Delaware           )   Case No.: 2:18-cv-08168-RGK-RAO
10                                             )
     corporation,                              )   [PROPOSED] ORDER GRANTING
11                                             )   STIPULATION REGARDING
                 Plaintiff,                    )   PERMANENT INJUNCTION
12                                             )   AGAINST MARK DEDECKER
           vs.                                 )
13   MARK DEDECKER, an individual;             )   [Stipulation filed concurrently herewith]
     MYMARK MEDIA, LLC, a California           )
14   limited liability company; and DOES 1     )
     through 10, inclusive,                    )
15                                             )
                                               )
16               Defendants.                   )
                                               )
17                                             )
                                               )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
21                                             )
     MARK DEDECKER, an individual,             )
22                                             )
             Counterclaim Plaintiff,           )
23                                             )
            vs.                                )
24   INVISIBLE DOT, INC, a Delaware            )
     corporation; JASON ARCHINACO, an          )
25                                             )
     individual; and ROES 1 through 10,        )
26   inclusive,                                )
                                               )
27               Counterclaim Defendants.      )
28



                                                   1
1           Having fully considered the Stipulation Regarding Permanent Injunction Against
2    Mark DeDecker filed concurrently herewith (and which is incorporated by reference) (the
3    “Stipulation Regarding Permanent Injunction”), the Court hereby ORDERS as follows:
4           All of the terms and conditions1 set forth in the Stipulation Regarding Permanent
5    Injunction are hereby approved in the entirety.
6
7           IT IS SO ORDERED
8
9    Dated: December 5, 2019             By: ______________________________
10                                           Hon. R. Gary Klausner
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
28     All terms and conditions of the Stipulation Regarding Permanent Injunction are incorporated by
     reference.



                                                        2
1                               CERTIFICATE OF SERVICE
2          I hereby certify that I am an attorney with Weinberg Gonser, LLP and that on this

3    13nd day of November 2019, I caused to be sent via this Court’s ECF Filing, a true and

4    correct copy of the above and foregoing [PROPOSED] ORDER GRANTING

5    STIPULATION REGARDING PERMANENT INJUNCTION AGAINST MARK

6    DEDECKER to the following:

7
     Armen Shaghzo, Esq.
8    Sasha Brower, Esq.
9    Shaghzo & Shahghzo, APC
     100 W. Broadway
10
     Glendale, CA 91210
11
12   Attorneys for Defendants Mark DeDecker and MyMark Media; and Counterclaim
     Plaintiff Mark DeDecker
13
14
                                              /s/ Jordan Matthews
15                                        An Attorney with Weinberg Gonser, LLP
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                3
